NO.
12-10-00271-CR
      
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
AMBER
C. GILBERT,                                      '                 APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         '                 JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        '                 SMITH COUNTY,
TEXAS
                                                        
                                         
                                                      MEMORANDUM
OPINION
            Amber
C. Gilbert appeals her conviction for driving while intoxicated with a child
passenger.  In her sole issue on appeal, Appellant argues that the trial
court’s judgment should be reformed to accurately reflect the proceedings
below.  We modify the judgment and affirm as modified.
 
Background
            Appellant
was indicted in January 2007 for the offense of driving while intoxicated with
a child passenger.  Following an open plea of guilty to the trial court,
Appellant was sentenced to two years of imprisonment and ordered to pay a fine
of $10,000.00.  Appellant’s sentence was suspended, and she received three
years of community supervision.  Additionally, $9,000.00 of her fine was
suspended.
            In
July 2010, the State filed an application to revoke Appellant’s community
supervision, alleging six violations of her community supervision terms and
conditions.  Three of the alleged violations were that Appellant possessed and
used cocaine during the supervision period.  The remaining three were that
Appellant failed to pay the supervision fee, the court costs, and the portion
of the fine that was not suspended under the conditions and terms of her community
supervision. 
            Appellant
pleaded “NOT TRUE” to the three allegations related to her alleged possession
and use of cocaine, but pleaded “TRUE” to the three “failure to pay”
allegations.  After a hearing, the trial court revoked Appellant’s community
supervision and she was sentenced to twelve months of confinement.  The trial
court’s judgment states that Appellant pleaded “TRUE” to the allegations in the
State’s application to revoke Appellant’s community supervision.
 
Judgment
            Appellant
asks that we reform the trial court’s judgment to accurately reflect the
proceedings at trial.  The State has joined Appellant in this request. 
As
noted above, the State alleged six violations of Appellant’s community
supervision. Appellant pleaded “TRUE” to the three failure to pay allegations,
and “NOT TRUE” to the three alleged possession and use of cocaine violations. 
However, the trial court’s written judgment incorrectly states that Appellant
pleaded “TRUE” to all six alleged violations.  
We
have the authority to reform a judgment to make the record speak the truth.  Ingram
v. State, 261 S.W.3d 749, 754 (Tex. App.—Tyler 2008, no pet.); see
also Thompson v. State, 108 S.W.3d 287, 290 (Tex. Crim. App. 2003).  The
Texas Rules of Appellate Procedure expressly authorize us to modify the
judgment of the trial court.  Tex. R.
App.  P. 43.2.  Therefore, we sustain Appellant’s sole issue.
 
Disposition
We
modify the trial court’s judgment to reflect that Appellant
pleaded “TRUE” to the failure to pay her supervision fee, court costs, and the
unsuspended portion of her fine, and that she pleaded “NOT TRUE” to the three
allegations related to her alleged use and possession of cocaine.  As modified,
we affirm the judgment of the trial court.
 
                                                                                                James T. Worthen
                                                                                                     
Chief Justice
 
Opinion
delivered January 31, 2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(DO NOT PUBLISH)